               6:19-cr-00009-RAW Document 18 Filed in ED/OK on 01/31/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                                             for the
                                       EASTERN DISTRICT OF OKLAHOMA

             UNITED STATES OF AMERICA,                         )
                                                               )       Case No.: CR 19-09-RAW
                                                Plaintiff,     )
                               v.                              )           Date: 01/31/2019
                                                               )
              RANDALL DOLE MCGUIRE                             )          Time: 2:31 PM – 2:32 PM
                                              Defendant.       )

                                           MINUTE SHEET
                             SAID CAUSE CAME ON FOR DETENTION HEARING


U.S. Magistrate Judge Kimberly E. West           Allison Winkle, Deputy Clerk        Karla McWhorter, Reporter
                                                                                     FTR Courtroom: 3 - Room 432

Counsel for Plaintiff:        Gregory Dean Burris, AUSA

Counsel for Defendant          Robert S. Williams, AFPD                  [X] Defendant present

MINUTES:

Parties ask that the hearing be continued to next week 2/7/2019 at 2:00 PM. Court grants continuance and resets
the Detention Hearing for 2/7/2019 at 2:00 PM in Courtroom 4 before Magistrate Judge Shreder. Nothing further
by parties. Adjourn.




☐ The sound recording for this hearing has been reviewed for completeness and correctness. The recording is a true and accurate
record of these proceedings: **.
